CATHERINE M. GREENE, Petitioner Below, Appellant,
v.
LAUREN M. SMITH, Respondent Below, Appellee.
LYNN M. SMITH, Respondent Below, Appellant,
v.
CAROL M. GUEST, Petitioner Below, Appellee.
Nos. 28, 2010, 252, 2010
Supreme Court of Delaware.
Submitted: February 18, 2011.
Decided: February 21, 2011.
Corrected: February 22, 2011.
Before STEELE, Chief Justice, HOLLAND, BERGER, JACOBS and RIDGELY, Justices (constituting the Court en Banc).
MYRON T. STEELE, Chief Justice.

ORDER
This 22nd day of February 2011,
IT IS HEREBY ORDERED that:
1. Greene v. Smith, No. 28, 2010, is REMANDED to the trial Court in accordance with the stipulation filed by counsel. Jurisdiction is not retained.
2. The oral argument in Smith v. Guest, No. 252, 2010, shall go forward on February 23, 2011 as previously scheduled.